Title: From James Madison to Thomas Jefferson, [21 February] 1803
From: Madison, James
To: Jefferson, Thomas


[21 February 1803]
The inclosed report as altered is acquiesced in by Mr. L. In two instances recurred to Congs have already interposed; one of them the Paoli at last Session. The judgmt. of the Court agst Capt. Maley was pd. by Congs. Several Dutch & British precedts. can also be cited. The 7 Art: of the British Treaty & 21 of the Span: go on the responsibility of those Govts. for irregular acts of the Officers under their authy or colour of it. Our instructions relative to Spanish Spoliations have the same implication. If the principle be tenable, it is evidently & greatly in favor of the U. S. in a general view. Two correct copies will be sent to the P. in the morning. The present one is sent that if approved, he may accomodate his message to it without further delay.
 

   
   RC (DLC: Jefferson Papers). Unsigned. Undated. Docketed by Jefferson as received 21 Feb. 1803, with his notation, “Danish Brig Henrich, from Hambg. to Cape François.”



   
   JM evidently enclosed a draft (not found) of his report on the Hendrick, which was submitted to Jefferson on 22 Feb.



   
   See Levi Lincoln to JM, 10 Feb. 1803.



   
   For the case of Paolo Paoly, see Richard Söderström to JM, 18 Mar. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:46, 47 n. 2). On 14 Apr. 1802 Congress had agreed to pay the judgment Paoly won against Capt. William Maley for illegal seizure of his vessel (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 6:47).



   
   Article 7 of the Jay treaty covered restitution for seizures of American property by British authorities (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:252–53).



   
   Article 21 of the Treaty of San Lorenzo established a commission to arbitrate cases of American vessels and cargoes seized during the war between France and Spain (ibid., 2:335–36).



   
   Jefferson’s 23 Feb. 1803 message to Congress, which included JM’s 22 Feb. report, is printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:483.


